White, Presiding Judge.
Whilst the indictment in this case *750might have been more explicit in terms, and the allegations more specific, still, we are of opinion that, in the particulars complained of, it is substantially sufficient, both in form and substance. (Willson’s Crim. Forms, number 122, p. 68.)
On the trial of one Hall, for the murder of Willis McAdams, this appellant was a witness for Hall, and upon the question raised during the trial as to whether or not a confession made by Hall should be admitted as evidence, this appellant testified that said confession had been induced and procured from Hall by threats and intimidation used to Hall by the county attorney of Shelby county, to compel Hall to make said confession. His testimony in this particular, is the matter which was assigned as perjury in this case, and upon which the prosecution was carried on and the conviction herein had.
In our opinion, the only serious questions presented upon this appeal, are those relating to the exclusion by the court of certain proposed testimony offered in behalf of defendant, and excluded by the court. Defendant proposed to prove by the attorneys who had represented Hall on his trial for the murder of McAdams, that they, the attorneys, about one hour after Hall had made the purported confession,visited Hall in jail, he having sent for them, and there they found Hall crying and in great distress of mind, when he told them in substance, that the county attorney had threatened him that he would be hung if he did not confess to the murder of McAdams. Again, the court excluded evidence offered by this defendant, which would go to prove that the purported confession of Hall to the murder of McAdams, was false in fact, and which evidence would also go to prove that other parties did the killing. In our opinion, the court erred under the peculiar circumstances of this case in both the particulars mentioned.
The evidence as to the intimidation of Hall by the county attorney, whilst positively denied by the latter (and his statement was corroborated by Smith, the other party involved in the transaction), was, nevertheless, on the other hand, supported strongly by circumstances and facts going to establish intimidation. It was certainly, as to the main fact, conflicting, to say the least of it, and it being the exclusive province of the jury alone to determine the weight of the evidence, the excluded evidence might have added such weight as would have induced them to have found otherwise than they did. It would have been a most potent circumstance, and the consequent fact that *751it must have been induced by some powerful and improper motive or cause of action, if defendant could have proved to the satisfaction of the jury that the confession Hall had made was absolutely false, or impossible, unreasonable and improbable.
Opinion delivered June 27, 1888.
Because the court erred in excluding the testimony, the judgment is reversed and cause remanded.
Reversed and remanded.